AMENDED ALD-092                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                        No. 15-3886
                                       ____________

                              IN RE CURTIS BRINSON,
                                                    Petitioner
                         __________________________________

                         On a Petition for Writ of Mandamus from
                               the United States District Court
                          for the Eastern District of Pennsylvania
               (Related to D.C. Civ. Nos. 2-00-cv-06115 & 2-01-cv-03915)
                        __________________________________

                        Submitted Pursuant to Fed. R. App. Pro. 21
                                   December 22, 2015

            Before: AMBRO, SHWARTZ and GREENBERG, Circuit Judges

                              (Opinion filed: January 6, 2016)
                                      ____________

                                        OPINION*
                                       ____________

PER CURIAM

       Curtis Brinson has filed another petition for writ of mandamus. For the reasons

that follow, we will deny that petition.

       In addressing a mandamus petition filed earlier this year by Brinson, we explained

in detail the procedural history of his attempts at habeas corpus relief, and our decision to

deny him mandamus relief, see In re Brinson, --- F. App’x ---, 2015 WL 9083187 (3d

Cir. July 31, 2015). Now, only four months later, Brinson is back with a nearly identical
request that we enforce, through a writ of mandamus, the District Court’s October 1,

2008 order declaring his conviction null and void and ordering him released.1 However,

as previously explained, this matter was fully litigated on appeal and resolved adversely

to Brinson. A writ of mandamus is an extreme remedy that is granted only in

extraordinary situations, Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).

Brinson has not been prevented from making effective use of his avenues for appeal. The

issue is not whether he has achieved success on appeal “but rather whether relief, if

deserved, can be obtained by way of appellate jurisdiction. Because relief, if deserved,

can be obtained by way of appellate jurisdiction, Brinson’s resort to mandamus to enforce

the District Court’s October 1, 2008 order is improper.” Brinson, 2015 WL 9083187, at

*2 (citing In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006)).

       For the foregoing reasons, we will deny the petition for writ of mandamus. The

motion filed on December 28, 2015 for leave to file an amended petition for writ of

mandamus is denied.




1
 We reversed the District Court’s October 1, 2008 order, and the state court retried
Brinson and again convicted him of first degree murder on June 17, 2009.
                                             2